Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 03/01/2021.
	Claims 1-5 have been canceled.  Claims 6 and 8-9 have been amended.  Overall, claims 6-13 are pending in this application.

Allowable Subject Matter
The applicants’ amendment field on 03/01/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, claims 6-13 are allowed over the prior art of record.
2.	The following is an examiner’s statement of reasons for allowance:    
Regarding claim 6: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 2) and the applicants’ argument (see Remarks section, pages 4-7), the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a vane that is held in the pair of vane holding grooves and moves across the oil chamber in the diameter direction, wherein at least one of an inner surface of the housing or an end face of the peripheral wall portion, which together with the inner surface of the housing defines a sliding interface, has a plurality of oil grooves for the lubricating oil, and wherein 
Thus, the claims are allowed because the prior art of record does not teach the advantages of combining the use of the plurality of oil grooves extends in a circumferential direction, the plurality of oil grooves being formed concentrically about a radial center of the rotor so that a vane pump is provided the plurality of oil grooves/oil film formed in a sliding interface between one axial end face (thrust surface) of the rotor and the inner surface of the cover not only for restraining an increase in number of parts but also for easily providing sufficient sealability of the sliding interface which is easily protected from thrust load as set forth in the applicants' specification on page 2, para. [0007], lines 27-29 and page 3, para. [0009].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                 Primary Examiner, Art Unit 3746